DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Terminal Disclaimer filed August 2, 2021.  1-4, 6-14 and 21-23 are currently pending wherein claims 1-4, 6-14, and 21-23 read on a substantially 100% solids sealant composition, claims 15-16 read on a method, and claim 24 reads on a sealant.

Allowable Subject Matter
Claims 1-4, 6-16, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Shustack (US 5,128,387).

Summary of claim 1:
A substantially 100% solids sealant composition for application to a porous surface which comprises:
an acrylate-methacrylate mixture, the acrylate-methacrylate mixture comprising at least an acrylate oligomer and at least a methacrylate oligomer, the acrylate oligomer having a lower molecular weight than the methacrylate oligomer;
a functionalized resin having functionality of greater than 2 and a dynamic viscosity between 1,000 to 100,000 centipoise as measured by ASTM D2196; 
an unsaturated fatty acid triglyceride oil; and 
an organic or inorganic photoinitiator;
wherein the functionalized resin is an oligomeric acrylate or oligomeric methacrylate functionalized with a compound selected from the group consisting of: urethane, polyester, epoxy, or siloxane.

Summary of claim 15:
A method comprising mixing:
an acrylate-methacrylate mixture, the acrylate-methacrylate mixture comprising at least an acrylate oligomer and at least a methacrylate oligomer, the acrylate oligomer having a lower molecular weight than the methacrylate oligomer;
a functionalized resin having functionality greater than 2 and a dynamic viscosity between 1,000 to 100,000 centipoise as measured by ASTM D2196; 
an unsaturated fatty acid triglyceride oil; and 
an organic or inorganic photoinitiator;
wherein the functionalized resin is an oligomeric acrylate or oligomeric methacrylate functionalized with a compound selected from the group consisting of: urethane, polyester, epoxy, or siloxane.

Summary of claim 24:
A sealant composition which comprises:
an acrylate-methacrylate mixture, the acrylate-methacrylate mixture comprising at least an acrylate oligomer and at least a methacrylate oligomer, the acrylate oligomer having a lower molecular weight than the methacrylate oligomer;
a functionalized resin having functionality of greater than 2 and a dynamic viscosity between 1,000 to 100,000 centipoise as measured by ASTM D2196; 
an unsaturated fatty acid triglyceride oil; and 
an organic or inorganic photoinitiator;
wherein the organic photoinitiator comprises: a phosphine oxide and a phenyl ketone; a first propanone; and
a mixture of a first benzophenone, a second benzophenone, and a second propanone.
	
Shustack teaches a curable coating composition (abstract) that contains a photoinitiator (abstract) and a specific combination of oligomers (abstract) at a concentration of 10 to 80% (column 2, lines 24-49) that includes an urethane methacrylate oligomer and an epoxy acrylate oligomer (column 4 lines 1-15) wherein the acrylate oligomer has a molecular weight of 500 to 1000 (column 7, line 58 to column 8 line 7) and the methacrylate oligomer has a molecular weight of 1000 to 5000 (column 6, lines 42-68).  Shustack teaches the photoinitiator to be Irgacure 184 (column 14, lines 40-52) reading on an organic photoinitiator at a concentration of 4.75% (column 14, lines 10-30).  However, Shustack does not teach or fairly suggest the claimed composition wherein the composition contains a fatty acid triglyceride oil, the composition contains a resin having the claimed properties, and wherein the functionalized resin contains the claimed functionalization.

In light of the above discussion it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763